PER CURIAM.
Reginald Wilkerson seeks a writ of mandamus regarding a motion for postconviction relief filed in 2001. We grant the petition.
In his petition, Wilkerson states he filed his motion in February 2001, and, that after the trial court denied relief, he moved for rehearing. Wilkerson claims that the trial court never ruled on the motion for rehearing. At our request, the State filed a response which confirms the filing of the motion for rehearing. In response to Wilkerson’s 2010 motion to hear and rule, the trial judge apparently wrote a memo denying rehearing. We agree with the State’s concession, however, that this memo does not constitute a properly filed written order. See State v. Wagner, 863 So.2d 1224 (Fla.2004) (holding that signed court minutes are not proper orders). Accordingly, we grant the petition and remand for the trial court to enter a written order.
Petition granted.